4 F.3d 995
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee.v.David Lee SLONE, Defendant-Appellant.
No. 93-5340.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1993.

Before MERRITT, Chief Judge;  BOGGS, Circuit Judge, and ENGEL, Senior Circuit Judge.

ORDER

1
David Lee Slone appeals a district court order dismissing his motion for adjustment of sentence.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On December 9, 1991, Slone pleaded guilty to conspiracy to possess with intent to distribute cocaine in violation of 21 U.S.C. Sec. 846.  Slone was sentenced to one hundred and thirty-five months imprisonment and five years of supervised release.  His sentence was based upon a total offense level of 32 and a criminal history category of II and reflected a two-level decrease for acceptance of responsibility.  On appeal, this court affirmed Slone's sentence.  See United States v. Slone, Case No. 92-5342 (6th Cir.  Dec. 11, 1992) (unpublished per curiam).


3
Slone subsequently filed a motion for adjustment of sentence, seeking an additional one-level reduction for acceptance of responsibility pursuant to a recent amendment to the Sentencing Guidelines.  See U.S.S.G. Sec. 3E1.1(b) (effective Nov. 1, 1992).  The district court concluded that the amendments to U.S.S.G. Sec. 3E1.1 did not have retroactive effect and dismissed the case.  Slone has filed a timely appeal.  On appeal, he requests the appointment of counsel.


4
Upon de novo review, we conclude that the district court properly denied Slone's motion because he is not entitled to retroactive application of U.S.S.G. Sec. 3E1.1(b).  See Conwell v. United States, Case No. 93-1128 (6th Cir.  June 14, 1993) (unpublished order);  United States v. Caceda, 990 F.2d 707, 710 (2d Cir.1993);  United States v. Rodriguez, 989 F.2d 583, 587 (2d Cir.1993).


5
Accordingly, we deny Slone's request for counsel and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.